This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF FARMINGTON,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 35,717

 5 FERNANDO DUNCAN,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Daylene A. Marsh, District Judge

 9 Office of the City Attorney
10 Russel A. Frost
11 Farmington, NM

12 for Appellant

13 Tyson Quail
14 Farmington, NM

15 for Appellee


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.

5   {3}   IT IS SO ORDERED.


6                                        __________________________________
7                                        TIMOTHY L. GARCIA, Judge

8 WE CONCUR:


 9 _______________________________
10 JONATHAN B. SUTIN, Judge


11 _______________________________
12 M. MONICA ZAMORA, Judge




                                           2